DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	1) Claim 1 line 8, the phrase “can be viewed” is deemed indefinite, because of the use of the phrase “can be”.  It renders the claim limitation indefinite, because it does not definitively state whether the display is viewed by an occupant or not.  A suggestion of better phrase used instead of “can be” would be -- that is viewable --;

	3) Claim 3 line 3, the phrase “can be displayed” is deemed indefinite, because the phrase does not definitively state whether the display portion displays the driving regions or not.
	4) Claim 4 line 2, the phrase “can be displayed” is deemed indefinite, because the phrase does not definitively state whether the display portion displays the driving regions or not.
	5) Claim 6 line 2, the phrase “can display” is deemed indefinite, because the phrase does not definitively state whether the control section actually displays the objects on the windshield glass. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 position information acquiring section, storage section, display portion, control section in claim 1, and the notification section in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al(USPGPUB 2019/0178660) in view of Hatano et al(WO 2016152874).
  -- In considering claim 1, the claimed subject matter that is met by Greenberg et al(Greenberg) includes:
	1) the position information acquiring section that acquires position information of a vehicle is met by the electronic device(102) which provides position and navigation information for a vehicle(see: Greenberg, sec[0019]), including position and location of the vehicle; 
2) the display portion that can be viewed by an occupant of the vehicle is met by the display(110) of the head unit(106), which displays information to a user of the system(see: Greenberg, sec[0019]); 
	3) the control section that, based on the position information, the first region information and the second region information, causes the display portion to display relative positional relationships among the vehicle, the manual driving regions and the at least one type of region is met by the navigation application(154) which is stored on the electronic device(102), and the application(154) generating a digital map or map display, such that navigation directions, including a route following navigations are presented on the map display(see: Greenberg, sec[0031]).
	- Greenberg does not teach:
	1) the storage section that stores first region information, which expresses at least one type of region among automatic driving regions where automatic driving of the vehicle is possible and remote driving regions where remote operation driving of the vehicle is possible, and second region information that expresses manual driving regions where only manual driving of the vehicle is permitted.
	However, Greenberg does teach that the navigation application(154) receives navigation directions from the navigation server(138), wherein the server(138) receives driving restriction data from driving restriction server(140)(see: Greenberg, sec[0033]).  Based on information received from the sever(138,140), the navigation application identifies a set of navigation directions that avoids areas having driving restrictions that apply to a user, and provide identified sets of navigation directions to a user.  In particular, server(140) provides driving restriction data to the navigation application(154) for driving restrictions which apply to one or more road segments of each driving route.  And wherein the navigation application presents an indication of each driving restriction in a highlighted manner on the map display, rendered in a different color(see: Greenberg, sec[0034]).  Furthermore, driving restriction includes a rule related to the type of vehicle such that restrictions pertaining to the type of vehicle may be applied to restriction rules as necessary(see: sec[0035]).
	Use of systems which provide map data information pertaining to driving regulations of automatic driving vehicles is well known.  In related art, Hatano et al(Hatano) teaches a map information storage device for automatic driving control.  In particular, Hatano teaches of a map information storage device(27), which suitably notifies a vehicle of 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the storage device(27) including Map(DB 21) of Hatano into the memory(122) of Greenberg, since Greenberg already desires to apply restrictions pertaining to the type of vehicle being utilized, and therefore, information pertaining to the use or restriction of Automated vehicles would have enhance the ability of the system to notify users of when automated driving is allowed, based on planned routes.
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the relative positional relationships among a position of the vehicle, the manual driving regions and the at least one type of region can be displayed in a planar form on the display portion is met by the display(110) providing a planar display of the manual and at least one type of region, as seen in figure 1.
  -- Claim 4 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the route of the vehicle to a destination, the manual driving regions, and the at least one type of region, can be displayed on the display portion is met by the map information storage device(27), which suitably notifies a vehicle of regulation of automatic driving in a road section to be displayed on a map of a display unit of Hatano, and incorporated into the display of Greenberg.
  Allowable Subject Matter
Claims 2 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687